Stowe, J.
The third and fourth pleas of the defendant present no defense to the action, and the demurrer to the same was properly sustained.
The only issue made in the record is, is the defendant indebted to the plaintiff a sum of money for interest upon and for the forbearance and use of money as alleged in the declaration %
The evidence admitted by the court, we think, was relevant and material, and tended to prove the issue, and was properly received.
This was a trial by the court without the aid of a jury, and the question of the admissibility of evidence, strictly speaking, can seldom be raised, since, whatever the ground of objection, the evidence objected to must of necessity be heard by the judge, in order to determine its character and value.
In such cases, the only effect is upon the sufficiency and weight of the evidence. 1 Greenl. Ev. 65.
The judgment in this case is. authorized by the evidence, and this court will not reverse the judgment of the court below, when, on an inspection of the whole record, we think substantial justice has been done, and no rule of law violated.

Judgment affirmed.